Citation Nr: 1000310	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-28 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran & Mrs. W.


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1967 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2006, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

In July 2007, the Board remanded the claim for further 
development.  
 
While on appeal, in a rating decision in July 2009, the RO 
granted service connection for posttraumatic stress disorder, 
and the claim is no longer before the Board.

The claim for a total disability rating for compensation 
based on individual unemployability is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  

REMAND

The Veteran's service-connected disabilities are sciatic 
neuritis with low back pain, rated 40 percent, and 
posttraumatic stress disorder, rated 30 percent.  The 
combined rating is 60 percent, which does not meet the 
schedular requirements for a total disability rating for 
compensation based on individual unemployability.  38 C.F.R. 
§ 4.16(a).

VA records show that the Veteran has perfected an appeal on 
the current rating of 40 percent for the low back disability 
and has request a hearing on the claim with a Decision Review 
Officer.   The Veteran has also filed a new claim of service 
connection for a cervical spine disability.  
The pending appeal on the claim for increase and the pending 
claim of service connection are inextricably intertwined with 
the current claim for a total disability rating for 
compensation based on individual unemployability, and the 
claim for a total disability rating is deferred pending a 
final adjudication of the other pending claims. 

Accordingly, the case is REMANDED for the following action:

When the claim for increase for the 
service-connected back disability is 
ready for appellate review and the 
claim of service connection for a 
cervical spine disability is 
adjudicated, then adjudicate the claim 
for a total disability rating for 
compensation based on individual 
unemployability.  If any benefit sought 
on appeal remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals






Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


